maris i.§:;“sm;qy

NO. 30604

lN THE SUPREME COURT OF THE STATE OF HAWAlj¥ “¢

."“z

RlCHARD B. RAPOZO, Petitioner,

VS.

€i§~§§“'l@r:£

STATE OF HAWAl‘I, Respondent.

 

ORlGlNAL PROCEEDING

(By: Moon, C.J., Nakayama, A§§§§¥:Duffy, and Recktenwald, JJ.)

Upon consideration of the petition for a writ of habeas
corpus filed by petitioner Richard B. Rapozo and the papers in
support, it appears that habeas corpus relief is available to
petitioner in the circuit court and petitioner presents no
special reason for invoking the supreme court's original
jurisdiction. See Oili v. Chanq, 57 Haw. 5ll, 5l2, 557 P.2d 787,
788 (l976). Therefore,

IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ of habeas corpus
without payment of the filing fee.

lT lS FURTHER ORDERED that the petition for a writ of
habeas corpus is denied without prejudice to seeking relief in
the circuit court.

DATED: Honolulu, Hawafi, July l5, 2010.

  WM

15¢¢.¢4.//¢ ¢J.S*\@ww»¢{cu)m

/W‘~"W
q%mL€~QqQHQq»